DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/20 and 5/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2003/228045 to Asai et al.

Regarding claim 1. Asai disclose an inspection system (Abstract, Fig. 15) comprising circuitry configured to: 
determine whether a predetermined pattern is present in a master image of an inspection target object (“Then, one pixel in the feature value image is specified (Step S17), and the region class to which the pixel belongs is specified by comparing a value of the corresponding pixel of the reference image (or the newly-generated reference image) with the region classification threshold value (in the fifth and sixth preferred embodiments, one of a plurality of specified region classes is determined on majority rule) (Step S18). The pixel value in the feature value image is compared with the defect check threshold value corresponding to the specified region classification threshold value and it is decided whether the corresponding pixel in the inspection image is defective one or not (Step S19)”, paragraph 92, note: predetermined pattern = region class of pixel on basis of pixel value); 
acquire an inspection target image of the inspection target object from an image captured by an image capturing device (Fig. 3 & 4, “FIG. 15 is a flowchart showing an operation flow of defect check by the computer 5. In the computer 5, first, in response to the signal from the image pickup part 2, data of an object image is stored into the fixed disk 54 (or may be stored in advance) and an inspection image in the object image is specified by the CPU 51”, paragraph 86); 
compare the master image of the inspection target object with the inspection target image, to inspect the inspection target object (“When the threshold values are prepared, a feature value image having pixel feature values corresponding to pixels of the inspection image as pixel values are obtained by the CPU 51 on the basis of the inspection image and the reference image(s) (Step S16). When the same operations as those in the first to fifth preferred embodiments are performed, for example, a differential image between the inspection image and the reference image (or a new reference image generated from a plurality of reference images) is obtained as the feature value image, and when the same operation as that in the sixth preferred embodiment is performed, the feature value image having the geometric mean of error probability values of pixels corresponding to one another as pixel values or an image obtained by smoothing the feature value image is obtained”, paragraph 91); and 
switch a threshold value used in comparing the master image with the inspection target image of the inspection target object depending on a determination result of determining whether the predetermined pattern is present in the master image of the inspection target object (“Then, one pixel in the feature value image is specified (Step S17), and the region class to which the pixel belongs is specified by comparing a value of the corresponding pixel of the reference image (or the newly-generated reference image) with the region classification threshold value (in the fifth and sixth preferred embodiments, one of a plurality of specified region classes is determined on majority rule) (Step S18). The pixel value in the feature value image is compared with the defect check threshold value corresponding to the specified region classification threshold value and it is decided whether the corresponding pixel in the inspection image is defective one or not (Step S19)”, paragraph 92).Regarding claim 2. The inspection system of claim 1, wherein the predetermined pattern is a pattern similar to a shape of the inspection target object (“pattern on said object have periodicity”, claim 2, note: predetermined pattern = region class of pixel on basis of pixel value, “The pixel value in the feature value image is compared with the defect check threshold value corresponding to the specified region classification threshold value and it is decided whether the corresponding pixel in the inspection image is defective one or not (Step S19)”, paragraph 92).Regarding claim 3. The inspection system of claim 1, wherein the predetermined pattern is a pattern similar to any one of point symmetry and line symmetry (“pattern on said object have periodicity”, claim 2, note: predetermined pattern = region class of pixel on basis of pixel value, “The pixel value in the feature value image is compared with the defect check threshold value corresponding to the specified region classification threshold value and it is decided whether the corresponding pixel in the inspection image is defective one or not (Step S19)”, paragraph 92).Regarding claim 4. The inspection system of claim 1, wherein the master image of the inspection target object is print data (“In the field of inspection of pattern formed on a semiconductor substrate, a color filter, a shadow mask, a printed circuit board or the like, conventionally, a comparison check method has been mainly performed with gray-scale images. For example, a differential image which indicates absolute values of the difference between an inspection image (an image to be inspected) and a reference image is obtained and a region in the differential image which has pixel values larger than a predetermined threshold value is detected as a defect. In a case of inspection of pattern having periodicity, a plurality of inspection images are sequentially acquired and a comparison check is performed by using an inspection image other than the image under inspection as a reference image”, paragraph 4).Regarding claim 5. The inspection system of claim 1, wherein the circuitry determines that the inspection target image is defective when a result of comparison between the master image of the inspection target object and the inspection target image does not satisfy the threshold value (“In the field of inspection of pattern formed on a semiconductor substrate, a color filter, a shadow mask, a printed circuit board or the like, conventionally, a comparison check method has been mainly performed with gray-scale images. For example, a differential image which indicates absolute values of the difference between an inspection image (an image to be inspected) and a reference image is obtained and a region in the differential image which has pixel values larger than a predetermined threshold value is detected as a defect. In a case of inspection of pattern having periodicity, a plurality of inspection images are sequentially acquired and a comparison check is performed by using an inspection image other than the image under inspection as a reference image”, paragraph 4).Regarding claim 6. The inspection system of claim 1, wherein the circuitry displays information detected from the master image of the inspection target object and information obtained from a result of comparison between the master image of the inspection target object and the inspection target image, as being superimposed on each other (to display comparison results of an inspection (defects) is considered by one of ordinary skill in the art as an obvious variation and official notice is hereby taken of that knowledge of one of ordinary skill in the art).Regarding claim 7. The inspection system of claim 1, wherein the circuitry displays information detected from the master image of the inspection target object and a printing guideline, as being superimposed on each other (to display comparison results of an inspection (defects) superimposed is considered by one of ordinary skill in the art as an obvious variation and official notice is hereby taken of that knowledge of one of ordinary skill in the art).Regarding claim 8.  Claim 8 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 9. Claim 9 is rejected for the same reasons and rational as provided above for claim 2.Regarding claim 10. Claim 10 is rejected for the same reasons and rational as provided above for claim 3.Regarding claim 11. Claim 11 is rejected for the same reasons and rational as provided above for claim 4.
Regarding claim 12. Claim 12 is rejected for the same reasons and rational as provided above for claim 5.Regarding claim 13. Claim 13 is rejected for the same reasons and rational as provided above for claim 6.Regarding claim 14. Claim 14 is rejected for the same reasons and rational as provided above for claim 7.Regarding claim 15. Claim 15 is rejected for the same reasons and rational as provided above for claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 20120121139 to Kojima et al discloses an inspection apparatus includes an obtaining unit configured to receive a target image obtained by scanning a printed surface of a printed material and receive a reference image obtained from print data of the printed surface; an analysis unit configured to analyze the reference image to obtain flatness levels indicating degrees of variation in pixel values; and a control unit configured to determine inspection thresholds for different types of image areas in the reference image based on the flatness levels, compare the reference image and the target image to detect differences in pixel values, and determine whether the differences are greater than or equal to the inspection thresholds to inspect print quality of the printed surface for the respective image areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672